Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 6/28/2018.  Applicant has fixed the access code for the Korean application, but the copy has still not been delivered as of 10/13/2021.
Claims
Claims 1-2, 4, 6, 8-11, 13, 15, 17-19 are pending in the application.
Specification
The objections to the abstract are removed. 
The objections to the specification are removed.
Claim Objections
The two claims for which objections were stated have been cancelled. The objections to claims 3 and 12 have been removed.
Allowable Subject Matter
Claims 1-2, 4, 6, 8-11, 13, 15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference are JP 2017-21570 A (Sagayama) which teaches a mobile robot accessing and moving between floors using an escalator. With regards to independent claim 1, Sagayama, taken either independently or in combination with other prior art references of record (such as DiGiacomcantonio (US-20140107868-A1)), fail to teach or render obvious a robot adjusting its speed before accessing a moving walkway via communication with the moving walkway based on the absence or presence of a passenger on the 
With regards to independent claim 10, the same argument can be made as for claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661